— Judgment, Supreme Court, Bronx County (Fred W. Eggert, J.), entered on August 20, 1992, unanimously affirmed, without costs. While we do not agree with Supreme Court’s validation of 21 individual signatures which were accompanied by an incorrect designation of either election or assembly district, a ruling explicitly based upon our decision last year in Matter of Cancela v Falu (175 AD2d 767), our elimination of these signatures would still leave standing 319 valid signatures in this Democratic Party primary district leadership race for which only 250 valid signatures need be filed. Of critical importance, then, are the 93 signatures sought to be invalidated solely by reason of an erroneous designation of the election district of the same attesting witness to those signatures. In that connection, we adhere to our holding in Matter of Cancela v Falu (supra) that such an error is insufficient, standing alone to invalidate the challenged petitions.
Further, we believe that this result is consistent with the legislative policy expressed in the Election Reform Act of 1992 which effective January 1, 1993 (L 1992, ch 79, § 10) requires *792only that any attesting witness furnish a residence (and, additionally, a postal address if different) and entirely eliminates any requirement for inclusion of the election district or other political subdivision where the witness resides. Concur— Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.